BASKIN, Judge.
We reverse the final summary judgment in favor of Home Insurance Company and enter final summary judgment in favor of Supreme International Corporation. In determining whether the trailer, “located outside the premises” but “inside the building line” fell within the coverage afforded by the policy, we are required to give effect to the words employed in the policy. Accordingly, we may not, as contended by appel-lee, consider the building “line” as surplus-age. Price v. Southern Home Insurance Co., 100 Fla. 338, 129 So. 748 (1930).